DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 September 2021.  In view of this communication, claims 1-11 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 10 September 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Motor with Multiple Stator Tip Gaps and Rotor Position Detection Elements Disposed in the Tip Gaps.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1, 7, and 9 is/are objected to because of the following informalities:  
Claim 1 recites the limitation “up-down direction” in lines 3, 7, 9, 20, and 38; claim 7 recites the limitation “up-down direction” in lines 4 and 6; claim 9 recites the limitation “up-down direction” in line 3; and claim 10 recites the limitation “up-down direction” in lines 3-4.  Claim 10 also recites the limitations “below” and “above” in lines 2-3.  These limitations indicate a specific orientation of the motor axis (i.e. in the vertical direction), when the orientation of such a device is not fixed.  
An identical motor, with its axis oriented horizontally, would still anticipate the claimed invention.  Thus, the limitation “up-down direction” is unclear as to whether and how it limits the scope of invention.  It is suggested that this term be replaced with “axial direction”, as this is the common term in the art for the direction of the motor axis.  For the terms “above” and “below” it is similarly unclear whether the claims are intended to be limited to one specific orientation of the motor.  It is suggested that these terms simply be replaced with “axially adjacent to”, as this would specify the axial alignment without possibly requiring a specific orientation of the motor itself.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka (US 2004/0066109 A1), hereinafter referred to as “Fujinaka”, in view of Asama et al. (US 5,469,005), hereinafter referred to as “Asama”.
Regarding claim 1, Fujinaka discloses a motor comprising: 
a rotary assembly [2] rotatable about a central axis extending in an up-down direction and including magnets [2] (fig. 1, 33A-33C; ¶ 0019, 0168; either element 1 or 2 can rotate relative to the other; “up-down” is taken to mean the axial direction); and 
a stationary assembly [1,3] that includes a stator [1] radially opposing the magnets [2] (fig. 1, 33A-33C; ¶ 0019, 0168); 
wherein the stator [1] includes a first stator core [16a] and a second stator core [16b] stacked on the first stator core [16a] in the up-down direction (fig. 33A; ¶ 0252-0253’ each of the “core halves” comprises one of the first and second stator cores); 
the first stator core [16a] includes: 

    PNG
    media_image1.png
    475
    831
    media_image1.png
    Greyscale

first core pieces stacked in the up-down direction (¶ 0121; each core/core half is described as a “laminated core”, and thus formed of multiple laminations stacked in the axial direction); 
a first core back [cb1] in an annular shape surrounding the central axis; and 
first teeth [t1] that are arranged along a circumferential direction and extend radially from the first core back [cb1] (fig. 33C); 
the first teeth [t1] each include a tip portion [tp1] in a radial direction provided with extending portions [ep1,ep2] extending in the circumferential direction (fig. 33C); 
the first teeth [t1] include adjacent first teeth [t1] with the extending portions [ep1,ep2] between which a first gap [tg1,tg2] is defined (fig. 33C); 
the second stator core [16b] includes: 
second core pieces stacked in the up-down direction (¶ 0121; each core/core half is described as a “laminated core”, and thus formed of multiple laminations stacked in the axial direction); 
a second core back [cb2] in an annular shape surrounding the central axis; and 
second teeth [t2] that are arranged along the circumferential direction and extend radially from the second core back [cb2] (fig. 33B); 
the second teeth [t2] each include a tip portion [tp2] in the radial direction provided with extending portions [ep3,ep4] extending in the circumferential direction (fig. 33B); 
the second teeth [t2] include adjacent second teeth [t2] with extending portions [ep3,ep4] between which a second gap [tg3,tg4] is defined (fig. 33B); 
the first gap [tg1,tg2] includes a first tip gap [tg1] and a second tip gap [tg2] narrower than the first tip gap [tg1] (fig. 33C; tip gaps are 26.25° wide between the shorter extending portions and 18.75° between the longer extending portions, with first and second tip gaps alternating in the circumferential direction of each core); 
the second gap [tg3,tg4] includes a third tip gap [tg3] and a fourth tip gap [tg4] wider than the third tip gap [tg3] (fig. 33B; tip gaps are 26.25° wide between the shorter extending portions and 18.75° between the longer extending portions, with first and second tip gaps alternating in the circumferential direction of each core); 
the first tip gap [tg1] and the third tip gap [tg3] overlap each other and the second tip gap [tg2] and the fourth tip gap [tg4] overlap each other when viewed from the up-down direction (fig. 33B-C; the first and third tip gaps occupy the upper-right positions on their respective cores, while the second and fourth tip gaps occupy the upper-left positions on their respective cores; when stacked, these relative positions overlap one another in the axial direction, as shown in fig. 33A).
Fujinaka does not disclose that the stationary assembly [1,3] further includes detection elements to detect magnetic flux generated from the corresponding magnets [2]; or that the detection elements are each provided at a position corresponding to the first tip gap [tg1] or a position corresponding to the fourth tip gap [tg4].
Asama discloses a motor comprising a stationary assembly having first/fourth tip gaps [A1,A2,A3], wherein detection elements [H1,H2,H3] to detect magnetic flux generated from corresponding magnets are each provided at a position corresponding to the first or fourth tip gap [A1,A2,A3] (fig. 5; col. 4, lines 1-15; the magnetic sensors are disposed within the wider of two tip gaps, corresponding to the wider, i.e. first and fourth, tip gaps of Fujinaka).

    PNG
    media_image2.png
    564
    792
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stationary assembly of Fujinaka including detection elements mounted on a circuit board as taught by Asama, in order to measure the rotor position without receiving magnetic noise from the stator core, thereby providing highly accurate switching timing of the drive coils and preventing an increase in torque ripple (col. 3, lines 34-50 of Asama).
Regarding claim 2, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above, wherein the first teeth [t1] alternately define the first tip gap [tg1] and the second tip gap [tg2] in the circumferential direction (fig. 33C); and the second teeth [t2] alternately define the third tip gap [tg3] and the fourth tip gap [tg4] in the circumferential direction (fig. 33B).
Regarding claim 3, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above, wherein the extending portions [ep1,ep2] of the first stator core [16a] include a first extending portion [ep1] and a second extending portion [ep2] (fig. 33C); 
the first extending portion [ep1] includes a first protrusion [p1] extending toward a first side in a circumferential direction with respect to one of the first teeth [t1], and a second protrusion [p2] extending toward a second side in the circumferential direction with respect to the one of the first teeth [t1] (fig. 33C); 
the first protrusion [p1] extends longer than the second protrusion [p2] (fig. 33C); 
the second extending portion [ep2] includes a third protrusion [p3] extending toward the first side in the circumferential direction with respect to one of the first teeth [t1], and a fourth protrusion [p4] extending toward the second side in the circumferential direction with respect to the one of the first teeth [t1] (fig. 33C; the first and third protrusions extend counter-clockwise, while the second and fourth protrusions extend clockwise); 
the fourth protrusion [p4] extends longer than the third protrusion [p3] (fig. 33C); 

    PNG
    media_image3.png
    331
    831
    media_image3.png
    Greyscale

the extending portions [ep3,ep4] of the second stator core [16b] include a third extending portion [ep3] and a fourth extending portion [ep4] (fig. 33B); 
the third extending portion [ep3] includes a fifth protrusion [p5] extending toward the first side in the circumferential direction with respect to one of the second teeth [t2], and a sixth protrusion [p6] extending toward the second side in the circumferential direction with respect to one of the second teeth [t2] (fig. 33B); 
the fifth protrusion [p5] extends shorter than the sixth protrusion [p6] (fig. 33B); 
the fourth extending portion [ep4] includes a seventh protrusion [p7] extending toward the first side in the circumferential direction with respect to one of the second teeth [t2], and an eighth protrusion [p8] extending toward the second side in the circumferential direction with respect to the one of the second teeth [t2] (fig. 33C; the fifth and seventh protrusions extend counter-clockwise, while the sixth and eighth protrusions extend clockwise); and 
the eighth protrusion [p8] extends shorter than the seventh protrusion [p7] (fig. 33B).
Regarding claim 4, Fujinaka, in view of Asama, discloses the motor according to claim 3, as stated above, wherein the first extending portion [ep1] and the second extending portion [ep2] oppose each other in the circumferential direction across the first gap [tg1,tg2] (fig. 33C); and the third extending portion [ep3] and the fourth extending portion [ep4] oppose each other in the circumferential direction across the second gap [tg3,tg4] (fig. 33B).
Regarding claim 5, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above, wherein the first stator core [16a] and the second stator core [16b] are identical in shape (fig. 33B-33C; ¶ 0253-0254; the laminations are simply flipped about a vertical center line).
Regarding claim 7, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above.  Fujinaka does not disclose, in the twelfth embodiment cited above (i.e. fig. 33A-33C) that the stator further includes a third stator core stacked on the second stator core on a side opposite to the first stator core in the up-down direction; the third stator core being identical to the first stator core [16a] (the remaining limitations of claim 7 simply define a third core identical to the first, and stacked axially on the opposite side of the second stator core).  
Fujinaka does disclose stators having more than two stacked stator cores [22a,22b,22c,22d], formed by stacking additional cores in the axial direction (fig. 45A; ¶ 0289-0291; up to four cores are disclosed as being stacked axially, with the slot openings being offset from one another in the same manner as in the twelfth embodiment).  

    PNG
    media_image4.png
    344
    824
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stationary assembly of the twelfth embodiment of Fujinaka having three or more stacked cores as taught in the eighteenth embodiment of Fujinaka, in order to cancel multiple components of and greatly reduce cogging torque (¶ 0291 of Fujinaka).
Regarding claim 8, Fujinaka, in view of Asama, discloses the motor according to claim 7, as stated above, wherein the third stator core is identical in shape to the first stator core (fig. 45B-45E; each core is identical to the others, but oriented differently).
Regarding claim 9, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above.  Asama further discloses that the stationary assembly includes a circuit board [10] opposing the stator in the up-down direction; the circuit board [10] is closer to the first stator core than to the second stator core; and the detection elements [H1,H2,H3] are mounted on the circuit board [10] (fig. 5; the board is mounted to the bottom side of the stator core, which would be adjacent the first stator core when incorporated into the motor of Fujinaka).
Regarding claim 10, Fujinaka, in view of Asama, discloses the motor according to claim 1, as stated above,  wherein Asama further discloses that the detection elements [H1,H2,H3] are immediately below the first tip gap or immediately above the fourth tip gap in the up-down direction (fig. 3; the detection elements are mounted axially adjacent to the wider tip gaps, i.e. corresponding to the first and fourth tip gaps of Fujinaka).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka and Asama as applied to claim 1 above, and further in view of Matsuda (US 2010/0066188 A1), hereinafter referred to as “Matsuda”.
Regarding claim 6, Fujinaka discloses the motor according to claim 1, as stated above.  Fujinaka does not disclose that the rotary assembly [2] further includes a rotor holder that holds the magnets; each of the magnets includes an outer peripheral surface away from the central axis and an inner peripheral surface adjacent to the central axis; and the rotor holder covers an entire outer peripheral surface or the entire inner peripheral surface.
Matsuda discloses a motor, wherein the rotary assembly [11] further includes a rotor holder [12] that holds the magnets [14A-14J] (fig. 1-2; ¶ 0022); each of the magnets [14A-14J] includes an outer peripheral surface away from the central axis and an inner peripheral surface adjacent to the central axis (fig. 1-2; ¶ 0023); and the rotor holder [12] covers an entire outer peripheral surface or the entire inner peripheral surface (fig. 1-2; ¶ 0023).

    PNG
    media_image5.png
    417
    684
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Fujinaka having a magnet holder as taught by Matsuda, in order to secure the magnets against centrifugal forces, thereby improving reliability and longevity of the rotating assembly.
Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor according to claim 1, wherein the extending portions of the first stator core include two extending portions defining the second tip gap, the extending portions of the second stator core include two extending portions defining the fourth tip gap; 
the two extending portions defining the second tip gap and the two extending portions defining the fourth tip gap define steps; and 
the detection elements are at the steps.
The prior art discloses the differently sized tip gaps formed in the first and second stator cores, and detecting elements located adjacent to, or within, the tip gaps.  However, the prior art does not disclose the detecting elements located at the steps defined where the differently sized tip gaps of the first and second stator cores meet.  Therefore, this limitation is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kubota et al. (US 2020/0044499 A1) discloses a stator having different length extensions on either circumferential side of its pole teeth.
Jurkovic et al. (US 2012/0293105 A1) discloses a rotor having different length extensions on either circumferential side of its pole teeth.
Suzuki et al. (US 6,081,058) discloses an internal stator motor having an external magnet ring rotor and magnetic sensors disposed between the stator teeth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834